Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 18, 2014                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  146128(72)                                                                                           Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        David F. Viviano,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 146128
                                                                    COA: 303593
                                                                    Wayne CC: 86-000214-FC
  KARL FREDERICK VINSON,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s February 28,
  2014 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.

        CAVANAGH, J., would grant the motion for reconsideration.

         MCCORMACK, J., not participating because of her prior involvement as counsel for
  a party.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 18, 2014
         d0611
                                                                               Clerk